927 F.2d 595Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Aaron HOLSEY, Plaintiff-Appellant,v.George H. COLLINS, Individually and as the Former Warden ofthe Maryland Penitentiary, Lawrence Carpenter, Individuallyand as Chief of Security at the Maryland Penitentiary,Hollis J. Thompson, Individually and as a Captain Assignedto the Day Shift at the Maryland Penitentiary, TheodorePurnell, Individually and as a Lieutenant Assigned to DayShift at the Maryland Penitentiary, Robert Wilson,Individually and as a Sergeant in Charge of B-Block on DayShift at the Maryland Penitentiary, Mr. Russell,Individually and as a Prison Guard on the 8 AM to 4 PM shiftat the Maryland Penitentiary, Maarufu Aulu, Individually andas a Prison Guard on the 8 AM to 4 PM shift at the MarylandPenitentiary, Joseph Baylor, Individually and as a PrisonGuard on the 8 AM to 4 PM shift at the MarylandPenitentiary, William Bennett, Individually as a PrisonGuard at the Maryland Penitentiary on the Day Shift,Defendants-Appellees.
No. 90-6681.
United States Court of Appeals, Fourth Circuit.
Submitted Feb. 4, 1991.Decided Feb. 25, 1991.

Appeal from the United States District Court for the District of Maryland, at Baltimore.  Frank A. Kaufman, District Judge.  (CA-84-2958-K)
Aaron Holsey, appellant pro se.
John Joseph Curran, Jr., Attorney General, Ronald Mark Levitan, Assistant Attorney General, Audrey J.S. Carrion, Office of the Attorney General of Maryland, Baltimore, Md., for appellees.
D.Md.
AFFIRMED.
Before DONALD RUSSELL, SPROUSE and NIEMEYER, Circuit Judges.
PER CURIAM:


1
Aaron Holsey appeals from the district court's order denying relief under 42 U.S.C. Sec. 1983.  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Holsey v. Collins, CA-84-2958-K (D.Md. Aug. 2, 1990).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.  Holsey's request for appointment of counsel is denied.


2
AFFIRMED.